         6:19-cv-01567-JD        Date Filed 08/26/21       Entry Number 187        Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

    Eden Rogers et al.,                           )
                                                  )          Civil Action No. 6:19-cv-01567-JD
                                   Plaintiffs,    )
                                                  )
                   v.                             )       Reply in Support of the Motion to Stay
                                                  )       Discovery and Hold Pending Discovery
    United States Department of Health and        )                Motions in Abeyance
    Human Services et al.,                        )
                                                  )
                                Defendants.       )

          Defendant Henry McMaster (“Governor McMaster” or “the Governor”), in his official

capacity as Governor of the State of South Carolina, and Defendant Michael Leach (“Director

Leach”), in his official capacity as the Director of the South Carolina Department of Social

Services (“SCDSS”) (collectively the “State Defendants”), previously moved the Court to stay

discovery and hold several discovery motions in abeyance pending the Court’s ruling on their

Motion for Judgment on the Pleadings. (See ECF No. 174.) Plaintiffs’ Opposition (ECF No. 181)

presents no persuasive arguments to the contrary. The Court should grant the Motion and stay

discovery to prevent the unnecessary expenditure of time and effort by the Court, the parties, non-

parties, and counsel while the Court considers the State Defendants’ dispositive motion.

                                                 Argument1

          Plaintiffs initially argue that a stay of discovery is not warranted because State Defendants’

Rule 12(c) Motion is “meritless.” (See ECF No. 181 at 5–6.) Their argument is both incorrect and

1
  Plaintiffs’ Opposition contains a one-sided factual recitation that is not objective, complete, or
entirely accurate. (See ECF No. 181 at 1–4, 6–7.) The State Defendants will spare the Court a
complete rebuttal, as the details of the parties’ past discovery disagreements are unnecessary to the
Court’s consideration of the Motion to Stay. Plaintiffs’ accusations of stalling and stonewalling,
however, are not well taken. It was, after all, Plaintiffs who waited until the night before the first
deposition in this case to produce over 13,000 pages of documents, most of which had been in
their possession in a producible format for months, and who shortly before their expert’s deposition
unilaterally announced he would not be available at the agreed-upon date and time. See generally
J.R. v. Walgreens Boots All., Inc., 470 F. Supp. 3d 534, 548 n.2 (D.S.C. 2020) (Norton, J.) (“In
local parlance, this strategy would be called ‘sandbagging.’”).
       6:19-cv-01567-JD        Date Filed 08/26/21        Entry Number 187         Page 2 of 6




misses the point. The State Defendants have moved for a stay while their Rule 12(c) motion is

pending. For the Court to decide (as Plaintiffs assert) that motion is meritless, the Court must

necessarily decide the motion. It is during that decision window that State Defendants have asked

for a stay.

        Further, Plaintiffs’ assertion that the Rule 12(c) motion is meritless is wishful thinking. As

explained in the Motion for Judgment on the Pleadings and the Reply in Support thereof, it is hard

to imagine a holding in Fulton that could more squarely foreclose the claims Plaintiffs have asserted

and the relief they have sought. (See ECF Nos. 173 and 181.) Until the Court rules on the merits of

the Rule 12(c) Motion, discovery and the pending discovery motions should be stayed.

        Plaintiffs’ remaining arguments, each of which is discussed in turn below, fare no better.

        1. Burden. Plaintiffs argue that the remaining discovery is “minimal” and, therefore, would

not be burdensome on the State Defendants. (See ECF No. 180 at 6–7.) Plaintiffs paint too rosy of

a picture. The remaining discovery includes at least four (and potentially seven or more) depositions

that, if history is any guide, will each last all day or will span multiple days. The time, effort, and

cost required of all the parties and their counsel and the multiple witnesses to prepare for and attend

these all-day depositions is hardly de minimis. And that is just the depositions. Plaintiffs are careful

to avoid saying whether they intend to conduct additional document discovery or non-party

discovery.

        Further, Plaintiffs’ discussion of the burden is notably silent as to the burden on the Court

of deciding the multiple pending discovery motions that may be mooted by the Court’s ruling on

the Rule 12(c) Motion. In the absence of a stay, the parties, non-parties, counsel, and the Court will

be required to expend additional time and expense engaging in discovery matters that will be futile

if the Court grants the Motion for Judgment on the Pleadings. Accordingly, the Court can and

should stay discovery and hold the discovery motions in abeyance. See Burks v. Rushton, Civil



                                                   2
      6:19-cv-01567-JD         Date Filed 08/26/21        Entry Number 187         Page 3 of 6




Action No. 3:08-3025-HMH-JRM, 2009 WL 10703167 at *1 (D.S.C. June 8, 2009) (“[T]he motion

to dismiss has the potential to dispose of the case on the issues . . . without need for discovery such

that it is within the court’s discretion to stay discovery pending resolution of the dispositive motion

on that basis”); Cuyler v. Dep’t of the Army, Civil Action No. 3:08-3261-CMC-JRM, 2009 WL

1749604 at *8 (D.S.C. June 22, 2009) (“Defendant could and should have avoided the discovery-

related concerns by filing a motion to stay deadlines and discovery at the same time it filed its

motion to dismiss”).

       2. Prejudice. Plaintiffs’ claim that a temporary stay of discovery would cause them

prejudice is implausible. (See ECF No. 181 at 8.) Plaintiffs focus their discussion of prejudice on

the injury they allege they would suffer from a delay in the ultimate resolution of this lawsuit. But

that is not the relevant delay or the injury for purposes of this analysis. Rather, the question is what

prejudice, if any, they would suffer from a temporary delay of discovery. As the State Defendants

already explained, that delay would not prejudice Plaintiffs. (See ECF No. 174 at 4–5.)

       Further, Plaintiffs’ claim that any delay would prejudice them by delaying their ability to

become foster parents is belied by the record, which indicates that at all times relevant to this

litigation Plaintiffs had (and have) well over a dozen choices of nearby public or private foster

agencies that offer support and services comparable to Miracle Hill and which would gladly accept

Plaintiffs’ application. See Deposition of SCDSS Rule 30(b)(6) witness Jaqueline Lowe at 188:5 to

198:22 (attached as Exhibit A) (testifying that in addition to SCDSS, which accepts applications

from any qualified foster parent, there are at least 15 private CPAs that work with foster parents to

provide non-therapeutic foster care in Upstate South Carolina, most of which have an office in the

Upstate and the remainder of which will gladly travel to the prospective foster parent as needed);

id. at 202:13 to 203:1 (agreeing that “Miracle Hill is not the only show in town when it comes to

being a CPA in Greenville”); Deposition of SCDSS witness Lauren Staudt at 120:1 to 121:19



                                                   3
      6:19-cv-01567-JD        Date Filed 08/26/21       Entry Number 187        Page 4 of 6




(attached as Exhibit B) (testifying that all CPAs provide comparable support to the families that

work with them); id. at 122:21–24 (testifying that SCDSS provides support and services to foster

parents comparable to that available from private CPAs); Deposition of Plaintiff Eden Rogers at

57:5–24 (attached as Exhibit C) (admitting that at the time Plaintiffs applied to Miracle Hill, they

were aware that SCDSS welcomed applications from any qualified prospective foster parent); id.

at 75:15–21 (testifying that despite knowing of at least eight other local CPAs with whom they

could work, Plaintiffs never contacted any of them to pursue fostering); Deposition of Plaintiff

Brandy Welch at 52:5 to 53:25 (attached as Exhibit D) (admitting Plaintiffs never applied to or

even explored other CPAs despite knowing at least one other same-sex couple in Upstate South

Carolina who worked with another foster care agency).

       Likewise, Plaintiffs’ argument that they will be prejudiced by even a short delay in the

ultimate resolution of the legal claims in this lawsuit is belied by the record, which reveals the

absence of any factual support for the constitutional claims alleged by Plaintiffs. See Deposition of

SCDSS Rule 30(b)(6) witness Jaqueline Lowe at 205:15–22 (attached as Exhibit A) (testifying that

CPAs’ recruiting and screening of foster parents, such as Miracle Hill’s allegedly discriminatory

practices, are not funded or reimbursed by the government); Deposition of SCDSS witness Lauren

Staudt at 120:8–18 (attached as Exhibit B) (same); Deposition of Eden Rogers at 82:8 to 83:4

(attached as Exhibit C) (admitting that if Miracle Hill’s recruiting and screening practices are not

funded or reimbursed by the government, there is no constitutional violation to be remedied);

Deposition of Brandy Welch at 19:4 to 20:10 (attached as Exhibit D) (same).

       If Plaintiffs desire to achieve their stated goal of becoming foster parents, they can do so,

and a brief delay in discovery will not hinder them if they actually choose to pursue fostering.

       3. Complexity. Plaintiffs assert that this case is a “complex” one and, on that basis, argue

that a fully developed record is needed immediately. (See ECF No. 181 at 9–10.) The State



                                                 4
       6:19-cv-01567-JD          Date Filed 08/26/21     Entry Number 187        Page 5 of 6




Defendants agree this case is an important one that raises significant constitutional questions,

although not the ones argued by Plaintiffs. It is not, however, a complex one that requires extensive

factual development—a point this Court tacitly recognized when it granted a Protective Order

limiting discovery against the Federal Defendants to the production of an Administrative Record.

(See ECF No. 126.) Even if this case were one that required exhaustive factual development, the

dispositive motion pending before the Court does not require discovery at all because it assumes

the truth of the Plaintiffs’ allegations. Because the pending Rule 12(c) Motion is likely to resolve

the suit on a threshold question, further discovery should not be allowed until that motion has been

decided. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (holding in an analogous context that

“discovery should not be allowed” until a preliminary and potentially dispositive issue has been

decided).

        4. Litigation stage. Plaintiffs argue that because discovery is “nearly complete,” the parties

might as well go ahead and get it over with. (See ECF No. 181 at 9–10.) Their argument is both

factually and legally incorrect. It is factually incorrect because, as noted above, there are at least

four (and potentially seven or more) depositions remaining; three pending discovery motions to

decide; and potentially additional document discovery or third-party discovery. But even assuming

discovery is nearer to its end than its beginning, that is no reason to continue taking discovery that

may well be futile in light of the pending dispositive motion. See Boudreaux Grp., Inc. v. Clark

Nexsen, Owen, Barbieri, Gibson, P.C., Civil Action No. 8:18-cv-1498-TMC, 2018 WL 9785308

at *5 (D.S.C. Nov. 20, 2018) (noting that a court may stay all discovery if it determines that a

motion is potentially dispositive); see also Wood v. McEwen, 644 F.2d 797, 801 (9th Cir. 1981)

(good cause to stay discovery may exist where a court is “convinced that the plaintiff will be unable

to state a claim for relief”).




                                                  5
      6:19-cv-01567-JD       Date Filed 08/26/21     Entry Number 187        Page 6 of 6




                                         CONCLUSION

       The totality of the factors weighs in favor of staying discovery and holding all discovery

motions in abeyance of the Court’s ruling on the Motion for Judgment on the Pleadings.

                                 Respectfully submitted,

                                 NELSON MULLINS RILEY & SCARBOROUGH LLP
                                 By: s/ Miles E. Coleman
                                    Miles E. Coleman
                                    Federal Bar No. 11594
                                    E-Mail: miles.coleman@nelsonmullins.com
                                    2 W. Washington St. / Fourth Floor
                                    Greenville, SC 29201
                                    (864) 373-2352
                                    Jay T. Thompson
                                    Federal Bar No. 09846
                                    E-Mail: jay.thompson@nelsonmullins.com
                                    1320 Main Street / 17th Floor
                                    Columbia, SC 29201
                                    (803) 799-2000

                                 OFFICE OF THE ATTORNEY GENERAL
                                    Robert D. Cook, South Carolina Solicitor General
                                    Federal Bar No. 285
                                    E-Mail: bcook@scag.gov
                                    Post Office Box 11549
                                    Columbia, SC 29211
                                    (803) 734-3970
                                 DAVIDSON, WREN & DEMASTERS, P.A.
                                    Kenneth P. Woodington, #4741
                                    E-Mail: kwoodington@dml-law.com
                                    William H. Davidson, II #425
                                    E-Mail: wdavidson@dml-law.com
                                    1611 Devonshire Drive, 2nd Floor
                                    Post Office Box 8568
                                    Columbia, SC 29202-8568
                                    (803) 806-8222
                                 Attorneys for Governor Henry McMaster and
                                 Director Michael Leach

August 26, 2021
Greenville, South Carolina

                                               6
